Citation Nr: 0823244	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  01-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed peptic 
ulcer disease (PUD).  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD).  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to November 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 RO rating 
decision.  

The Board remanded the case for further development in 
November 2003 and August 2004.  

The Board then issued a decision in January 2006, denying 
both claims on appeal.  The veteran thereupon appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  

The Court issued an order in September 2007 granting a Joint 
Motion of the parties to vacate the Board's decision and 
remand the case back to the Board for further development.  

In January 2008, the Board remanded the case to the RO for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to peptic ulcer disease or GERD during 
service or for many years thereafter.  

2.  The veteran's assertion of having experienced 
manifestation of peptic ulcer disease or GERD while on active 
duty are not credible for the purpose of linking the onset of 
either condition to his period of active service.  

3.  The lay statements submitted in support of the veteran's 
claim also do not serve to establish to serve a continuity of 
symptoms or treatment for peptic ulcer disease or GERD since 
his period of active service.  

4.  The currently demonstrated gastritis, esophagitis and 
GERD are not shown to be due to any event of incident of the 
veteran's period of active duty.  

5.  The veteran currently is not shown to suffer from peptic 
ulcer disease or identifiable residuals thereof.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by a peptic 
ulcer or GERD due to disease or injury that was incurred in 
or aggravated by active service, nor may any peptic ulcer 
disease be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in April 2001, October 2004, and 
January 2008, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  In addition, the 
Board note that his matter has been remanded on several 
occasions for additional development, to include an 
additional VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as peptic ulcer, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran asserts that he exhibited and was 
treated for gastrointestinal manifestations that were due to 
peptic ulcer disease and/or GERD during service.  

With respect to the claimed GERD, the evidence shows that, 
during his service entrance examination in April 1972, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, frequent indigestion.  The examination 
revealed that his abdomen and viscera were normal.  

The veteran was rendered medical attention for various 
reasons during his service in the Navy that extending from 
September 1972 to November 1973.  The records for 1973 show 
that he was seen on two occasions in May, on three instances 
in September, once in October and twice in November when he 
was noted to have been in "confinement."  None of these 
incidents involve complaints or findings referable to peptic 
ulcer disease or GERD.  

An "[i]nsurance physical" examination in September of 1973 
performed during service noted that the veteran had been 
evaluated on board ship.  The examination was negative, and 
no significant history was reported.  

Thus, the Board finds that the service treatment records, 
including the report of his November 1973 service 
"discharge" examination are negative for any complaints or 
clinical findings that would tend to support the veteran's 
assertions of having had manifestation of peptic ulcer 
disease or GERD during service.  

After service, the medical records from Chapin Family 
Practice, the Pinner Clinic, VA, and the Social Security 
Administration reflect the veteran's treatment from November 
1987 through November 2004.  These records show a diagnosis 
of GERD and prescriptions for Zantac and Prilosec during this 
period.  

When seen in February 1988, the veteran reported having had 
"abdominal pain" for five or six years.  He noted being 
told that he had a hiatal hernia and having "residual 
scarring" that he felt was secondary to an ulcer.  

When examined in March 1988, it was recorded for clinical 
purposes that the veteran had been in the Navy from "1972 to 
1974" and that "[d]uring his 10 years there he was 
diagnosed as having a bleeding ulcer."  He also noted having 
had an "Upper G.I. which revealed [a] hiatal hernia in 
1986."  The diagnoses included those of abdominal pain 
probably secondary to hiatal hernia, "[h]istory of peptic 
ulcer with secondary hemorrhage in 1973," and history of 
alcohol abuse.  

Significantly, when seen in October 1988, the veteran 
complained of chest pain and palpations as well as nausea and 
dry heave and was assessed with suspected hyperventilation 
syndrome and panic attacks.  

The veteran was afforded a VA examination in January 2003 in 
connection with his claims.  The examiner indicated that the 
claims file had been reviewed in connection with the 
examination.  The examiner noted that it was unlikely that 
the veteran's GERD was first manifested in service, because 
he was never seen for a stomach condition on active duty.  

During the VA examination, the veteran reported, by way of 
history, that he had been "throwing up for three days" and 
"admitted to the hospital" and had been told that he had 
suffered "an esophageal rupture secondary to vomiting" in 
1973, during service.  He added that an "upper GI series 
done in 1978 and 1979" had shown a "hiatal hernia" but no 
"stomach ulcers."  

With respect to the claimed peptic ulcer disease, a careful 
review of the veteran's service treatment records shows they 
are completely negative for any complaint, finding or 
diagnosis of peptic ulcer disease.  

The veteran's post-service medical records include a report 
of a March 1988 examination showing a history of ulcer 
disease dating back to a hemorrhage in 1973.  This 
information was apparently based on a history provided by the 
veteran, rather then on an independent review of the record.  
In this regard, it should be noted that a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

The veteran's wife in an October 2004 statement also reported 
that the veteran had thrown up on a daily basis and 
complained of "stomach hurting" for the 24 years that they 
had been married.  

In the January 2003 VA examination, the veteran was also 
examined for peptic ulcer disease.  After specifically 
considering the question, this examiner concluded that a 
diagnosis of peptic ulcer disease had not been established.  

In January 2008, this matter was remanded in order that the 
veteran might be afforded an additional VA examination in 
connection with his claims.  This examination took place in 
February 2008.  

The VA examiner indicated that the claims file had been 
reviewed in connection with the examination.  The medical 
history was noted in detail in the examiner's report.  The 
examiner also noted the veteran's complaints and subjective 
history going back to service.  

After examining the veteran and his claims file, the veteran 
was diagnosed with antral gastritis, a small hiatal hernia 
and mild distal esophagitis.  

The examiner the stated that "[he] [could] not resolve the 
issue as to whether it [was] as least as likely as not that 
the veteran ha[d] any current gastrointestinal disorder that 
became manifest during military service or have been chronic 
since the veteran's discharge from service.  The rationale 
for this [was] that the only mention that [he could] see of 
gastrointestinal disorder in the service medical records is 
upon entry into the military, the veteran had frequent 
indigestion, even prior to entry into the military.  [He 
could] not find any indication of treatment for 
gastrointestinal illnesses in the service medical records.  
The first mention that [he saw] of treatment for 
gastrointestinal disorders after military service was in 
1987.  In 1988, some 14-15 years after discharge from the 
military, the veteran gave a history of having had a 
gastrointestinal hemorrhage during military service.  Because 
of these conflicting lines of evidence, [he did] not have 
enough information to resolve them without resorting to mere 
speculation."  

In light of the foregoing, the evidence on review 
preponderates against a finding that the veteran has a 
current diagnosis of peptic ulcer disease or documented 
residuals thereof.  Without medical evidence indicating that 
the veteran currently suffers from peptic ulcer disease or 
related disability, the claim of service connection for such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition, the medical evidence does not show that the 
veteran's current gastritis or esophagitis had its clinical 
onset during his period of active service.  The Board notes 
that the VA examiner in 2003 found that his condition was not 
related to service.  

The February 2008 examiner stated that he did not have enough 
information to resolve the matter without resorting to mere 
speculation.  Without more, a grant of service connection may 
not be based on speculation or remote possibility.  An 
unsupported opinion noting only that the veteran's condition 
"can" possibly be related to service or a service-connected 
condition is insufficient to form a basis for a grant of 
service connection.  38 C.F.R. § 3.102 (2003).  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

Here, the veteran asserts that the claimed conditions are 
related to service, but as a lay person, he is not competent 
offer an opinion as to medical diagnosis or etiology, such 
questions requiring medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On the other hand, the veteran is competent to provide lay 
testimony about having had gastrointestinal symptoms in 
service, but these more recent assertions are found to differ 
in content and to be inconsistent with other information, 
including his own statements about his health status, 
reliably recorded during his period of active duty.  

Without more, the records from service cannot be found to 
reflect that the veteran had either a hemorrhage or bleeding 
ulcer in 1973 and more reliably show that the veteran had in 
fact reported having had no significant history prior to his 
general discharge in November 1973.  

Accordingly, the veteran's assertions, the only evidence in 
support of his claim, are found to be less than credible and 
of limited probative value for the purpose of establishing 
the onset of peptic ulcer disease or GERD in service.  

The statement from the veteran's wife on its face cannot 
serve specifically link any peptic ulcer disease or GERD to 
the veteran's period of active service which ended with his 
discharge in 1973, several years prior to their marriage.  
Given the recorded medical information, the symptoms 
described by her also could be related to other conditions, 
such as documented chronic alcohol abuse and some form of 
psychiatric disease.  Without greater specificity, this 
statement is of limited weight in deciding this matter.  

According, on this record, the Board finds that the evidence 
preponderates against the claim of service connection for 
peptic ulcer disease or GERD.  



ORDER

Service connection for claimed peptic ulcer disease is 
denied.  

Service connection for GERD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


